 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDAtlantic Creosoting Company, Inc. and United Steel-workers of America, AFL-CIO. Case 10-CA-12436May 14, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPIIY, AND TRUESDALEOn October 7, 1977, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief and a motion to reopen the recordand receive additional evidence, and the GeneralCounsel filed exceptions and a supporting brief and aresponse to Respondent's motion to reopen the recordand receive additional evidence.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified below, and to adopt his recommended Or-der.2as modified herein.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) and (3) of theAct by conditioning reinstatement of economic strik-ers upon their execution of work application formsand by placing a time limitation upon their applica-tions,3and violated Section 8(a)(5) of the Act by tak-ing such action without notification to or consultationwith the Union.4However, as set forth below, we donot adopt the Administrative Law Judge's conclusionthat Respondent violated Section 8(a)(1) and (3) ofRespondent has moved to reopen the record and receive additional evi-dence for the purpose of explicating the status of employee Prince Jackson.Jr. However, inasmuch as we have found, as fully set forth below, that theissue of whether Respondent unlawfully refused to reinstate employee Jack-son was not timely raised or fully litigated, we deny Respondent's motion.2 In his recommended Order, the Administrative L.aw Judge uses the nar-row cease-and-desist language. "in any like or related manner." Respondenthere has committed violations which go to the very heart of the Act. Weshall, therefore, require Respondent to cease and desist from in any othermanner infringing upon the rights guaranteed employees by Sec. 7 of theAct. N.L.R.B. v. Entwirtle Mfg. Co. 120 F.2d 535. 536 (4th Cir. 1941):Electrical Filings Corporation a subsidiary of I-T-E Imperial Corporation.216 NLRB 1076 (1975),On November 17 and 18. 1976, Respondent hired replacements for thestrikers. The Administrative Law Judge found, and we agree. that the re-placements were permanent and that Respondent did not violate the Act byreplacing the strikers prior to their unconditional offer to return to work.4 Although the Administrative Law Judge cited no precedent for the find-ing that by this conduct Respondent violated Sec. 8(aS) of the Act. we notethat the Board has held that the imposition of notification and registrationrequirements on former strikers constitutes a mandatory subject of bargain-ing. Food Service Company, 202 NLRB 790. 804 (1973) There is an obliga-tion to bargain even with regard to the unilateral and unlawful implementa-tion of changes in employment conditions. Aero-Motive ManufacturingCompany, 195 NLRB 790, 792 (1972).the Act by failing and refusing to reinstate employeePrince Jackson, Jr., on November 22. 1976.5Respondent has excepted to the finding that thefailure to reinstate Jackson was unlawful, contending,inter alia, that there was no allegation, either in thecomplaint or at the hearing, that the status of anyindividual employee presented a unique issue: coun-sel for the General Counsel raised Jackson's status asan issue for the first time in his posthearing brief tothe Administrative Law Judge: the issue, accordingly.has not been fully and fairly litigated by the partiesnor timely raised; and the Administrative LawJudge's reliance on Los Angeles Chemical Compan,204 NLRB 245 (1973), in finding this additional vio-lation, is misplaced. We find merit in Respondent'scontentions.On October 1. 1976, approximately 63 bargainingunit employees commenced an economic strike whichlasted until November 22, 1976, when, as the Admin-istrative Law Judge found, the strikers made uncondi-tional offers to return to work. Prior to the strike,Jackson and employee Abraham Moran cleaned theoffice, mowed the grass, and raked leaves. Jacksonhonored the picket line, while Moran did not.As Respondent contends, there was no allegationin the complaint. and no amendment to the com-plaint at the hearing, that would put Respondent onnotice that there was a separate issue regarding thereinstatement of Jackson or any other individualstriker.6Indeed, the only discussion involving Jacksonat the hearing was the following exchange betweencounsel for the General Counsel and Respondent'splant manager, Steyaart:7Q. Do you know a man named Mr. PrinceJackson?A. Yes sir.Q. Why hasn't Mr. Jackson been reinstated?A. We discovered that Mr. Abraham Moran,Respondent's motion to reopen the record states that Jackson was rein-stated to a laborer's position at a date subsequent to the hearing herein aridprior to issuance of the Administrative Law Judge's Decision.I It is true, as our dissenting colleague points out. that Jackson was one Afthe strikers named n the complaint However, as we have emphasized. therewas nothing raised in the complaint or at the hearing that would have patRespondent on notice that there was a peculiar or unique issue as to thereinstatement of any striker. including Jackson.It is clear from Steyaart's testimony that the considerlionv which nra'i-iated Respondent not to reinstate Jackson were discovered during the strike.And it was on this fact that the Administrative L.aw Judge based his conclu-sion (albeit erroneous) that such failure was unlawful. Our dissenting cl-league states that Steyaart testified that Moran "performed the work n r-mally done by Jackson." and finds this contradictory of subsequenttestimony to the effect that during the strike Moran perfiormed janitorialduties at a Respondent-owned facility away from the struck site. However.Steyaart merely stated that Respondent discovered. during the strike. thatMoran "was able to do both jobs." While Steyaart did not speclly how tiediscover) was made, the fact hat Moran was performing his janitoral dutiesat a different location in no way precluded Respondent from concluding thatMoran could alone perform the tasks pre iousl) assigned to two individuals.242 NLRB No. 35192 ATLANTIC CREOSOTING COMPANY. INC.who is I believe a porter, was able to do bothjobs.Q. When did you discover this?A. I believe it was during the strike, sir.Q. What type of work were Mr. Moran andPrince Jackson doing?A. They clean up the office, rake the leaves,mow the grass.Q. Assuming that the employees hadn't goneon strike, Mr. Moran and Mr. Jackson would beworking today? You would have had the twomen working doing this type of work?A. That's an assumption, sir. Probably yes.In his brief to the Administrative Law Judge, theGeneral Counsel urged for the first time in this pro-ceeding that there was a separate issue as to Jacksonand that Jackson was entitled to reinstatement. TheAdministrative Law Judge concluded that, becausethe consolidation of the preelection duties of Jacksonand Moran was "based primarily on considerationsresulting from the strike" (citing Los Angeles Chemi-cal Company, supra), Jackson was entitled to rein-statement as of November 22, 1976. The Administra-tive Law Judge accordingly concluded thatRespondent's failure to reinstate Jackson on that dateviolated Section 8(a)(1) and (3) of the Act. Even if wewere to reach the merits, we would find insufficientevidence to support the violation.In effect, the Administrative Law Judge concludedthat Jackson was unlawfully denied reinstatement be-cause Respondent discovered during the strike thatemployee Moran could perform the duties formerlyperformed by Moran and Jackson, and that Respon-dent's subsequent refusal, for that reason, to reinstateJackson at the end of the strike was, therefore, be-cause Jackson went on strike. However, this is falla-cious post hoc ergo propter hoc reasoning. That Jack-son's absence was due to a strike, rather than illness,vacation, or some other cause, does not by itself leadto a conclusion that Respondent's failure to reinstateJackson was unlawfully motivated.' The mere factthat Respondent then discovered that one man coulddo the work formerly done by two and, as a result,combined the duties of the two men, thereby elimi-nating Jackson's former position, does not, absentevidence of unlawful motivation, afford sufficient ba-sis for a finding that Respondent's refusal to reinstateI As we point out below, Jackson's absence was the occasion for Respon-dent's discovery that one employee could do the work of two. That suchoccasion was due to employees' (including Jackson's) concerted activitiesdoes not necessarily lead to a conclusion that Respondent's subsequent fail-ure to reinstate Jackson was in retaliation for his participation in the strike.With regard to Jackson, the Administrative Law Judge essentially foundonly that, as a matter of law, the reason asserted would not serve as a defensebecause it was based on "considerations resulting from the strike." Accord-ingly, the crucial element of unlawful motivation neither has been explicityfound nor can be inferred from Respondent's conduct.Jackson violated the Act. Certainly Respondent'sconduct with respect to Jackson does not carry with itits own indicia of improper intent or warrant an infer-ence that it was directed against Jackson because ofhis union or strike activity. In this regard, we notethat the Administrative Law Judge found that theGeneral Counsel failed to establish that Respondent,in replacing the strikers generally, was acting pursu-ant to an unlawful plan to defeat the strikers' rights toimmediate reinstatement. Instead, as the Administra-tive Law Judge found, Respondent "lawfully replacedthe economic strikers prior to their making an uncon-ditional offer to return to work." And, with regard toJackson, the Administrative Law Judge made nofinding that Respondent's conduct was either unlaw-fully motivated or that Jackson was treated dispa-rately. In fact, the Administrative Law Judge did notquestion the bonafides of Respondent's asserted busi-ness justification for consolidating the duties of Mor-an and Jackson.9As has been noted, the Administrative Law Judgefound, and our dissenting colleague apparentlyagrees, that Respondent, without unlawful motive,permanently replaced approximately 62 striking em-ployees with 80 laborers. The employees thus lawfullyreplaced had occupied a variety of "job classifica-tions" including, inter alia, sling crane operator, bore-man, treating engineer, etc. The replacements, whohad been hired as laborers, were then trained to per-form the jobs to which they were assigned.The Administrative Law Judge found that Jacksonwas in a "clean-up office" classification. In fact, Jack-son's job classification is listed on Respondent's se-niority list as "janitor." Respondent contends, how-9 In these circumstances, the Administrative Law Judge's reliance on LosAngeles Chemical Compani is misplaced. There the Board's finding of a vio-lation turned on the fact that the respondent had not "sustained its burden ofproof of showing that [the] job had been eliminated." Here, there has beenno finding that Respondent failed to meet its burden of coming forward witheconomic or businessjustifications for its failure to reinstate Jackson. Rather,as we have noted, the Administrative Law Judge apparently credited Re-spondent's reasons but found them unacceptable because they were discov-ered during the strike. However, if an employer, attempting during a strike tomaximize its chances for economic survival by increasing its operating effi-ciency, experiments with different staffing patterns and finds that certainpositions can be eliminated by redistrbuting the job functions previouslyperformed by striking employees, the employer's subsequent refusal. on thatbasis, to reinstate a former striker to his or her former (and now nonexistent)position would not be unlawful.The Board so found in Pillows of California, 207 NLRB 369 (1973). Fur-thermore. in N.L.R. B v, Fleetvood Trailer Company, Inc., 389 U.S. 375, 3,9(1967). the Court noted that, while it did not consider such a defense in thatcase because it was not presented by the facts, the Board had argued thatacceptable "legitimate and substantial business justifications" would exist"when the striker's job had been eliminated for substantial and bona fidereasons other than considerations relating to labor relations: for example.'the need to adapt to changes in business conditions or to improve effi.ciency.'" (Emphasis supplied.) Similarly, for economic reasons, an employerleaves vacant a striker's position and fails to recall a striker to fill that posi-tion, there is no discrimination. See Kenned & Cohen of Georgia. Inc., 218NLRB 1175, 1176 (1975).193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, that prior to the strike, Jackson was a laborer'0receiving laborer's pay, and that his janitorial dutieswere encompassed within the contractual "laborer"classification. The record is devoid of contrary evi-dence. Our colleague observes that Jackson was notincluded in the "laborer" classification on Respon-dent's seniority list, and states that, inasmuch as allreplacements were hired as laborers, no replacementfor Jackson was ever hired by Respondent. Since noone contends that Respondent did hire a replacementfor Jackson, we are perplexed by our colleague's ar-gument in this regard. Rather, Respondent has simplycontended that Jackson's position was eliminatedduring the strike. Furthermore, since the jobs of allreplaced strikers were filled by laborers, Jackson'sprestrike job classification is immaterial.Our colleague would find, based primarily on bur-den of proof considerations, that Respondent's failureto reinstate Jackson violated Section 8(a)(3) and (I).In the circumstances here, this amounts to an asser-tion that, while Respondent's refusal to reinstate 62strikers was lawful, its refusal to reinstate 1, PrinceJackson, Jr., violated the Act. In other words our col-league would find that, while Respondent has rebut-ted any presumption of unlawful motive with regardto its failure to reinstate the vast majority of strikers,Respondent's failure to reinstate Jackson should bepresumed to be unlawfully motivated."This strikes us as nonsensical, especially in view ofthe total absence of evidence indicating that Jacksonhad given his employer any reason to treat him differ-ently from other employees. Prince Jackson was not,apparently, an active or vocal union member. Fromthe record, the most that can be assumed is that hemerely went on strike with the other employees.Moreover, as the Administrative Law Judge found,Respondent lawfully hired "surplus" laborers in ex-pectation of an initially high attrition rate. Presum-ably, if Respondent had wished for any reason (e.g.,to have necessary work performed or to avoid an un-fair labor practice allegation) to fill Jackson's formerposition with one of these laborers, it could have doneso. That it did not lends credence to the reason itadvanced for failing to reinstate Jackson. Thus, thetotal circumstances of this case rebut any inference0 Plant Manager Steyaart testified, without contradiction, that "laborer"was a job classification under Respondent's expired collective-bargainingagreement with the Union, and that laborers are "fairly statically assigned"but are also transferred to other jobs as needed.1I Moreover, as noted, Respondent's explanation of its reason for not rein-stating Jackson, while brief, was neither controverted nor discredited. How-ever, while our colleague has cast his dissent in different terms (i.e., burden ofproof) from those of the Administrative Law Judge, he has fallen into thesame post hoc fallacy by his agreement with the Administrative Law Judgethat Respondent unlawfully failed to reinstate Jackson after the strike be-cause of considerations related to the stnke.that unlawful motive played a part in Respondent'sdecision not to reinstate Jackson.'2Accordingly, we find that there is insufficent evi-dence to warrant consideration of Jackson's statusapart from that of any other striker, and we agreewith Respondent that the issue of Jackson's particularreinstatement rights has not been timely raised orfully and fairly litigated. However, on the state of thepresent record, were we to make a finding on thisissue, we would find that Respondent's failure to rein-state Jackson on November 22 was due to valid eco-monic reasons. Accordingly, we do not adopt the Ad-ministrative Law Judge's finding that the failure toreinstate Jackson on that date violated Section 8(a)( 1)and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, AtlanticCreosoting Company, Inc., Savannah, Georgia, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph (d):"(d) In any other manner interfering with, re-straining, or coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."2. Delete paragraphs 2(a) and (b) and reletter thesubsequent paragraphs accordingly.3. Substitute the attached notice fr that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I join in all my colleagues' findings except theirfailure to adopt the Administrative Law Judge's find-ing that Respondent unlawfully refused to reinstateemployee Prince Jackson, Jr., on November 22, 1976,in violation of Section 8(a)(3) and (1) of the Act.Ineed, I am perplexed by their enigmatic conclusionthat the issue of Jackson's reinstatement rights hasnot been fully or fairly litigated or timely raised.The reinstatement rights of unreplaced economicstrikers are controlled by the principles stated by the12 Since, as pointed out in In. 9, supra, the Board has found that a refusalto reinstate a striker ior "legitimate and substantial business justifications,"i.e., economic, is lawful; Respondent claims it did not reinstate Jackson foreconomic reasons;: and as evidence adduced on this issue supports its claimof economic justification, we are puzzled by the dissent's argument that Re-spondent's motive as to Jackson is "irrelevant." In these circumstances, anypresumption of illegality which may have existed with respect to Jackson'ssituation appears to have been rebutted, and, thus. contrary to the dissent,absent an unlawful motive, the mere fact that Jackson was not reinstatedthough not replaced is insufficient to establish a violation.194 ATLANrTIC CRFOSOrTING COMPANY, IN('.Supreme Court in N... R. B. v. Flctvtoodt Trailer (..Inc., 389 U.S. 375,. 378 (1967). as follows:Section 2(3) of the Act ...provides that anindividual whose work has ceased as a con-squence of a labor dispute continues to he anemployee if he has not obtained regular and sub-stantially equivalent employment. If, after con-clusion of the strike, the employer refuses to rein-state striking employees, the effect is todiscourage employees from exercising theirrights to organize and to strike guaranteed b § 7and 13 of the Act ... Under § 8(a)(l) and (3) ...it is an unfair labor practice to interfere with theexercise of these rights. Accordingly. Iunless theemployver who refitses to rinstalte .strikers can shol1that his action was hrie to legitimate anlt suh.sln-tial huline.ss jlustffication, "he is guio' o'an utlfiir'labor practice. R. ..I..R. .Great Dane Tra 7 iler,388 U.S. 26. 34 (1967). The rbureent of lroing juv-tliicaion is on the emplo/over. [Emphasis supplicd.Thus, the General Counsel establishes a prima i icase by showing that: (1) the alleged discriminalleeparticipated in a lawful economic strike, and (2) uponthe employee's unconditional offer to return. the em-ployer refused to offer the employee reinstatement tohis or her former position or its substantial equiv-alent. The burden then shifts to the employer to proveit had legitimate and substantial business justifica-tions for failing to reinstate the employee. 3In the instant case. the General Counsel establisheda primea liwie case at the outset through the admis-sions contained in Respondent's answer, and the hur-den thereafter shifted to Respondent to establish thatit had legitimate and substantial business justiticationfor failing to reinstate Jackson. 'Ihis. in opinion. Re-spondent has failed to do.Jackson was specifically named in the complaint asa discriminatee, and the complaint alleged that Jack-son and other employees engaged in a strike, andthereafter sought reinstatement, which offer was re-fused by Respondent. in violation of Section 8(a)(3)and (I) of the Act. Respondent. in its answer, admit-ted that the employees named in the complaint, in-cluding Jackson, were engaged in a strike, and thatthe striking employees were not reinstated. Respon-dent contended, as an affirmative defense, that then The majority's statement that the3 find notnsensical" m position thatRespondent's failure to reinstate Jackson should he presumed unlawful ispuzzling. The quotation above from the Supreme ('olirt's opinion inN. L.R.B. v. Fleeltood Trauetr ('o is clear: an employer who retuses I, rein-state economic strikers is presumed guilty of in unfair labor practice. It isthe emploser's burden to oercome that presumption Moreoser. m cl-leagues discussion of Respondent's motiise lor refusing to reinstate Jacksin issimply immaterial, for it is ell settled. and until noru unquiestioned, that anemploer's mtie fr failing to reinstate unreplaced econoilmic strikers isirrelevant The l.adlal ('orporation. 171 N L.RB 1366 (1968, enfd 4 14 1 2d99 (7th ir 1969). cert denied 397 t:.S 92(1 1970)strikers were not reinstated for the reason that perma-nent replacements fr such employees were hired dur-ing the strike. However. during the hearing Respon-dent's plant manager. Steyaart, testified that anonstriking employee, Moran. performed the worknormally done by Jackson. and Steyaart admittedthat probably Jackson would be working for Respon-dent if the employees had not gone on strike.4Yet.shortly thereafter. Stevaart further testified that Mor-an did not even work at Respondent's plant duringthe strike, bhut rather was transferred to work at atennis club and lodge so he would not have to crossthe picket line. and that only following the strike wasMoran transferred back to the plant. Thus. althoughStevaart testified that he believed it was during thestrike that he discovered that Moran was able to takeover Jackson's job duties as well as his own. he fur-ther testified that Moran did not even work at Re-spondent's plant during the strike. This equivocal tes-timony. without further proof, does not establish thatRespondent had "legitimate and substantial businessjustifications" for failing to recall Jackson.' and can-not overcome the presumption established by theGeneral ('ounsel's prima 1f4ie case.Nonetheless, Respondent contends. and the major-it) finds. that the issue of Jackson's "particular" rein-statement rights has not been fully or fiirly litigated.or timely raised. In support of its finding. the majoritystates that there was nothing which would put Re-spondent on notice that there was a "separate issue"regarding Jackson or an , other indi.idual striker. Indoing so. my colleagues ignore the point that the solefact distinguishing .lackson from the other alleged dis-criminatees is the issue of Respondent's justificationfor refusing to rinstate Jackson. an affirmative de-tense on hich Respondent bears the burden ofproof. .. I.. R. v. heetlrood 7railer Co.. supra: NewOrlear Rosevelt ( orporatlion 132 NLRB 248 ( 1961 ).Accordingly. it is irrelevant whether the GeneralCounsel advised Respondent that Jackson presentedany issue different from the other alleged discrimi-natees. In any event. it was Respondent that refusedto reinstate Jackson and Respondent was therefore ina better position than the General Counsel to comeforward and explain why it so refusedJ. If it indeedfailed to do so adequately. as the majority apparentlymaintains. the inference should run against Respon-dent's interest, not in its favor.E qually specious is my colleagues' finding thatJackson was properly classified as a laborer. rather1u Ai no time did Respondent contend that Jackson had been replaced h;Inslilc lother than Mran. including ans ol the permanent replacements" See Slllril Bwi Sncrti. 11i, 210 NI[RB 63 (19741; Is 4ngele ('hernl-cal (.ipreii 2(4 NlRB 245 1973).i See 'i ()rclLIni R,.i..l h (',r[iralii.L. uptri195 I)ECISIONS OF NA'IONAL LABOR RELATIONS BOARDthan in a "clean-up office" classification as found bythe Administrative Law Judge. This proposition,which was first advanced in Respondent's "Motion toReopen Record and Receive Additional Evidence"attached to Respondent's exceptions to the Adminis-trative Law Judge's Decision, is without support inthe record, and indeed contradicts Respondent's ownseniority chart, which Respondent introduced intoevidence at the hearing. That chart, entitled "Senior-ity List by Job Classification," contains 22 job classi-fications, including one marked "laborers" and onemarked "clean-up office." Jackson's name appearsunder the "clean-up office" classification, with the jobof 'janitor."'7The only other employee listed in the"clean-up office" classification is Moran, whose jobappears as "porter." Additionally, the chart showsthat Jackson had not been replaced as of November22, 1976, even though the same chart shows that Re-spondent had hired 16 more laborers than it neededto replace those laborers who had participated in thestrike. Under these circumstances, I am unable toconclude, as my colleagues apparently do, that Jack-son should be included within the "laborer" classifi-cation.Thus it is clear that Jackson was not in the "la-borer" classification and it is therefore undisputedthat no replacement for Jackson was ever hired byRespondent, inasmuch as all replacements were hiredas laborers and were so classified by Respondent. Ac-cordingly, I must conclude that, as Respondent neverreplaced Jackson, and failed to carry its burden toshow that it had legitimate and substantial businessjustification for failing to reinstate him, Respondenthas failed to rebut the prima facie case established bythe General Counsel.Thus, it is apparent to me that my colleagues havemisconceived the nature of the pleadings, the evi-dence, and the respective burdens of proof herein.The violation is clear, and I would affirm the Admin-istrative Law Judge's finding that Respondent vio-lated Section 8(a)(3) and (1) by refusing to reinstatePrince Jackson, Jr.1 My colleagues' assertion that Jackson's job classification is listed onRespondent's seniority list as "janitor" is incorrect An examination of theseniority list reveals that Jackson's job classification was "clean-up office."while his position inside that classfi(ation was "janitor."APPENDIXNOTICE TO EMPI.OYEF.SPOSTED BY ORDER OF T-IENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain collectively through representa-tives of their own choosingTo engage in concerted activity for the pur-poses of collective bargaining or other mutualaid or protectionTo refrain from any and all such activities.WE WILL NoI discriminate against our em-ployees because of their activities on behalf ofUnited Steelworkers of America, AFL-CIO, orany other labor organization.WE WILL NOT require our striking employeesto execute any form or document containing atime limitation on their right to reinstatement asa condition to their right to reinstatement totheir former jobs or positions.WE WILL NOT require striking employees to ex-ecute any document, or otherwise alter the hireor tenure of employment or conditions of em-ployment of our employees without notice to andconsultation with United Steelworkers of Amer-ica, AFL-CIO, as their collective-bargainingrepresentative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed them in Section7 of the Act.ATLANTIC CR()OSO()IN(; COMPANY, IN(C.DECISIONSIA1IMENI OIF 1HE CASEROBERT CoolN, Administrative Law Judge: This proceed-ing, held pursuant to Section 10(b) of the National LaborRelations Act, as amended (herein the Act). was heard atSavannah. Georgia, on May 4 6. 1977, pursuant to duenotice. The principal issues to be resolved relate to the fail-ure of Atlantic Creosoting Company, Inc. (herein the Com-pany or Respondent). to promptly reinstate certain strikersbollowing an economic strike called by their bargaining rep-resentative. United Steelworkers of America, AFL-CIO(herein the Union). Also involved are allegations of certainunilateral conduct engaged in by Respondent without con-sultation with the Union. which allegedly constitutes viola-tions of Section 8(a)(5) and (I) of the Act.'Following the hearing, helpful posthearing briefs werefiled by counsel for the General Counsel and by counsel forRespondent. which have been fully considered.Upon the entire record in the case, including my observa-tion of the demeanor of the witnesses, I make the following:I The original charge was filed November 29. 1976: the complaint issuedon March 16, 1977.196 A I ANI- I (REOSOlINiG (COMPANY. INC.I-l\ l)l(;S ,\) ('IIX(I SIt)NSIl. I (IDt\1\ I I ( ) t R I tR t'R\( 1( ISA. 7he F't~ iAt all times material herein. the Respondent has beenengaged in the business of manutfcture and sale of pres-sure-preserved lorest products on large tract of land nearSavannah. Georgia. For a substantial number of years priorto the events here in question. the Respondent has been incontractual relations with the Union as representative of itsproduction eniployees: the last contract prior to the strikeherein extended from September 1973 until September 2.1976.1 Prior to the expiration of the aforesaid contract. theparties engaged in collective-bargaining negotiations butwere unable to reach an agreement. whereupon the Unioncalled a strike which commenced on October .Substan-tially all of the emplo)ees in the bargaining unit (whlichnumbered approximately 63) went out on strike: there is nocontention that the strike was other than economic in char-acter.The parties continued to negotiate following the strikebut remained unsuccessful in reaching an agreement.Within several weeks following the October 29 meeting be-tween the parties, at which time a Federal nediator w.asunsuccessful in resolving the dispute between them, the(Company reached a decision to commence hiring replace-ments fr the strikers.4To implement this decision. theCompany secured a hiring hall in downtown Savannah andplaced an advertisement in the local new spaper which ap-peared on Wednesday and Thursday. November 17 and18.' The Company interviewed and hired approximately 8()applicants on those 2 days. and then closed the hiring hall.Also, the Company bused the replacements from Sava;nnahto its plant some 8 miles away on Thursday and Friday.November 18 and 19. as well as on Mondal. November 22.and for some period of time thereafter.2 There is no issue as to the Board'sjurisdiclion or the status of the Charg-ing Union as a labor organizatiln. The complaint alleges sufficienl factsrespecting direct utflow of gooids from the State of Georgia. which areadmitted by answer, and upon which I may. and do hereh,. find that theRespondent is engaged in commerce within the meaning of Sec. 26) and (71of the Act. It is a l alleged. and admitted. that the L nmon is a labor organi-zation within the meaning of Section 2(5) of the ct.All dales hereinafter refer to the calendar year 1976. unless otherwiseindicated.4 Prior to this point. the Comrany had made no determined eflrt to hirereplacements. It had remained in operation through the work of super isorsand a few strikers who had drifted back to work. The record also shows thatthe Company had shifled some of its production to another location in Geor-gia.The advertisement read as follows:JOBS A 11It lN IImmediate emplosment with localmanufacturing firm. Appli at 32 BullStreet hiring office at corner of' Bulland Congress. 9:00 AM to 5 PMweekdays Telephone Number233 5217.General MechanicsDiesel Electric Crane OperatorsOperators for large fork liltsLaborersOther PositionsMeanwhile, on the afternoon of Wednesday, November17. Union Representative Buckley telephoned CompansAttorney Lanquist and advised him that the Union wanteda meeting for the purpose of reaching it contract and enidingthe strike. Lanquist responded that there was no need tomeet unless the Union was willing to alter its position sig-nificantly. Buckley reiterated that the Union was inlerestedin getting a contract and ending the sItike. and tha itwould he willing to take such measures as would accom-plish such end.The parties met on the afternoon of Fridav. November19. and reached an agreement based upon the Compan,'slast offer. Buckley' asked Lanquist when he wanted thestrikers to report to work, and l.anquist responded that hedid not know what the Company wanted to, do about thestrikers- he presumed that the (onmpan) ,ouldl be willingto accord the strikers whate er rights are pro\lided themunder the law. The tollowing day. the union committee no-tified the strikers that the strike had been ailled ffl and thepicket signs would cotle dlon, and told all of them to re-port for work the following Monday.B. 7ie Reini,tat'tctl rS',, liAersAt approximatels 7:30 a.m. (starting time). (on MIondai.November 22. substantiall all the strikers (except for thefew who had previously returned to work) reported at theCompan 's gate. They were advised h ait compan guardthat none of them were allowed to come in until a repre-sentative of the CompanN's management came down tospeak with them. Shortly thereafter. Assistant Plant Mal-ager Cliett appeared with another Cormpany representatieand spoke to the strikers who remained outside the gate.Cliett brought with hinm some forms and advised the strikersthat they were required to complete such fornls so that theCompany would h;ae the names and addresses for the pur-pose of knowilng how to contact them to come back towork.? The strikers' spokesman a Mr. England was re-luctant to have the strikers sign ansthing. at least until itwas learned how many would return to work. ThereforeCliett contacted the plant manager and subsequentl gaveEngland the names of seven employees whom Respondent' The form states as follows:I herehy appl5tor reinslaltement to my tormer posimin wth itlanicCreosoling (ompan. Port Wen\A orth. GeorgiaI ill will nt (check ne) accept anolher position with Ihe ( ,nlrp. l1if it is offered to me. (I understand that it could be .ia .er pri sig jobthan the one I had belfre II can he contacled at the Iull,, ing a.ddressStreet(it. State. Zip (idetelephone Number,SignedIt s understd tha; this application ill be consi dered is curren tora period of thirty (301 days.197 I)('ISIONS ()1: NA I'()NAI. IABOR RIi .ATIONS B()ARI)wished to return to work imnliediatel: howeer. that nunin-her was all that the ('ormpan ' was prepared to reinstate itlthat time. he strikers refused to sign thie illrm until thexcould meet with [inion Respreseriilatise Buckle .At suchmeeting the strikers ere apparently advised to sign thefori. aiind they subsequentl did so.' The ('ompany's policswas not to reinstate an)l striker who had not filled out thefiorn.TIhe ('omlpan did not hire any replacements subsequentto Novembher 18. toweser. Plant M;lanager Steyaart testi-fied that the ('ompan received more applications dlurinigthe 2-day hiring period (November 17 and 18) than theexpected. arid that the) hired approximately 18 more em-ployees (laborers) than the ompany had positions lor.This was one. according to Steyaart. because thes ex-pected some of the newc employees to quit, not be able toperform the work, or lease because of the existing strikesituation. Steaart ifurther testified that the ('ompan ein-ploed all striker replacemlents i the general caetegors ofl"laborei .- and roml this general caltegor the ('ollpallwould select those that thes elt were qualified or rainableto perfoirm tiasks requiring greater skills.The record is undlisputed that arin time that ;a striker e-placement has left the (onilpais's emplo merit since No-vember 19 for an reason, the openling is filled 'rom the listof strikers. It is the ('ompa;n's polico that if there arlc sev-eral strikers ithin a particular categors whonl the ('orn-pan) seeks to reinstalte and the ('ompanv needs onl onilesuch emploee. the mnlst senior miain is selected (assuningequal pertorlrlltancc).Stecaart i'irther testified that there had been onl tostrikers wIl, had retutiled to work at jobs palsirig a loerwage rate thani tIheir rmle jobhs (Jailes I-oster alid RobbieJones). All the other strikers returned to their exact liornicrposition uhcll tilhe\ \Cr C\venlltu;ll recalled bh, the ('o11-pan All oip;ians oici;lls inlveid i the recruitinelit ot rc-placements tor the strikers on Novemer r 17 ald 18X testifiedthat the applicants ere told that the jb io ' which thcewere applying wIs a pcIIrnanenit not a teilpora Prosi-tion. lowever, the onls strike replacement to tstil; a tlhehearing w;as called ais a witness hb the (icera; l (ouLiscel aridwas not interog;lated specificall as to what hie was told i?managemenllt reprleseltaltics t the tliTle he applied tor andwas hired to slrk lfr the ('olllpan.Sometimie during Mlarch 1977. the plant malinaer distrih-uted a forin among the striker replacements then workingfor the (orlpany which stated as fillows:1. .make the fillowing statement reel' and \sol-Untarilv.When I ;as hired C h Atlantic ('reosoting ('orlpai'I Uwa told that I ias hbeing hired as a permiianent em-pl)elc.At ito time has anvline told nle that I was lot apermianent employee anld nothinl has happened which7 See testlrliiy so tingland h sled iIIha f e.l to the (rlllpian? indsigned the ,ornm ii i tller dale alter he rumnd uit , it te Iri was ari dwas advised to sIgni iiAl the i me if the hearing .sa hsubstantial nnher rof striker hd heenrecelied hs the ( nlpailn. bthi the rec ri des n ot relectl the exalt iinmbherwould make me heliese I was not a permanent em-pl, ee.SignatureWitnesses:Steaart testified that he distributed forms to about two-thirds ot' the new hires, that he read the ft'rm in its entiretvand told them that it was a purely voluntary matter, andthat none of them refused to sign it.Also on or about March 17. 1977, the ('ompany sent thefollowing better to all strikers who had either not been re-called or had not kept their applications "current":March 17. 1977We note that '1ou do not hase a current application torreassignment to Sour Iformer (or some other) position, ith Alantic ('reosoting ('onipans:.In order for us to keep our records up to date. wewould ask that you complete the attached question-naire alid return it to us in the envelope which we haveenclosed lt r otul r t COnVeicllCe.9Yours truls.A''Il AN ' (RI ()SOIINCG CO.. IN('.J. L. SteaartPlant Manager('. l1t,[ i alnd ( l /inting / 'ndolng'It is ell settled that Ioll(oing a strike economic strikersWho hIvde milde all uLncsinditionl;l oftter to return to work areenlithi'd to their old jobhs unless. prior to such ofler. theyha'ec been piimeilntl replaced h) their enployer. Al-thoughl nither I the I nion nor the indi`idual strikers in thisca e nlade an 1lrlcollditionail oller in haclc rerha, Plant Man-acer Steaiari- testilied that tc execution b the strikers otfthe orm set orth abose (i. ('. xh. 2) constituted for the('ompan the unconditiotnal offer to return to work. A criti-cal question t be rsoled. therefre. is hether the re-placements hired h the (ormpant on Nosremher 17 and 18cr ere "pernlaient replacements" so as tol thwvart the strikers'rieht at that time to their old jobs.A,s presiousl noted. all of the testilnonl of Respondent'sw itnesses ho were involved in the hiring of the strikerreplacements stated that such replacements were told atthat time that the jobs for which thes were being hired werepeCrllanlellt alId not temporary. I he one striker replace-mcrit called is a witness bs the Cieneral Counsel did notconfirim this testinmonIl, but neither did he testift that hewas told tlHait the joh was temporary. Although the circum-stalices are rendered so mewh;lt suspicious hb Respondents' lhr atta.hced queslirlnnaire requesied the striker t indir;ale hether hewas still iterested in returning to, olrk fir the (onmpan and poided thai ifhle ; as still inlcresled. he requested Ihe ( omrpa ln It cnsider his applicalionas current orit anolher 60 da,s the qestlrnllnairre als asked the striker oirdi;lte I etlhecl tle ihad r haid nt ohbtained ther emplosnirent198 ATLANTIC CREOSOTING COMPANY. INC.conduct in March, when a fo:m was circulated among thestriker replacements to confirm the permanency of theirjobs, I find, after a consideration of all the evidence in therecord, that Respondent's intent was to hire striker replace-ments who would permanently replace the employees onstrike.The principal contention of the General Counsel on thispoint appears to be that the replacements should not beconsidered permanent because they were hastily hired andwere placed on the job without inquiry as to their experi-ence and/or character: i.e., their references w'ere notchecked, nor were they given a physical examination as hadbeen the practice in the past. However. these factors do notappear to detract from the issue of the permanency of thereplacements. As the Board said in HIot Shopper, In(c., 146NLRB 802, 804 (1964):There is no evidence that special skills or experiencewere a prerequisite to being hired as a handler orhelper in the transportation department. And underestablished Board precedent the fact that the replace-ments lacked experience and required some training,and that some did not remain permanently in Respon-dent's employ, does not detract from Respondent's in-tent at the time of hiring that the replacements becomethe permanent replacements of the strikers [citing 4n-derson Clayton & Co. Foods Division. 120 NLRB 1208.1214].Although some of the job classifications in the instantcase required some degree of training and experience, mostwere unskilled or semiskilled jobs which could be learnedwith a matter of a few days' training. Under such circum-stances, I am of the view that this issue is controlled by theabove-cited precedents and that the striker replacementshired by Respondent on November 17 and 18 were perma-nent replacements, so as to thwart the right of the strikers totheir jobs upon their unconditional offers to return to workon or about November 22.In his brief. counsel for the General Counsel argues thatRespondent was acting pursuant to an unlawful plan todefeat the strikers' right to immediate reinstatement. How-ever, I find a lack of substantial evidence in the record tosupport such contention. Thus, it is unrefuted that Respon-dent embarked upon the decision to replace the strikers.leased the hiring hall, advertised for replacements. andcommenced hiring-all before Buckley telephoned Lan-quist on the afternoon of November 17 to request a meetingto negotiate a contract and end the strike. Indeed. the infer-ence might as easily be drawn the other way: i.e., that theUnion learned of Respondent's preparations to hire re-placements and then made the telephone call.However, it would appear that some of the conditionsimposed by Respondent upon the strikers ran afoul of theprinciples laid down by the Board in the Laidl/a case.'0Thus Laidlaw teaches that economic strikers who have beenpermanently replaced remain employees and are entitled tofull reinstatement upon the departure of the replacements.I0 The Laidlaw Corporation, 171 NIRB 1366(1968), enfd 414 F.2d 99 17thCir. 1969), cert. denied 397 Ut.S. 920.unless they have in the meantime acquired regular and sub-stantially equivalent employment. In Brooks Research Manul/rcturing, Inc., 202 NLRB 634, 636 (1973), the Boardrejected the contention that a time limitation could legiti-mately be placed upon the reinstatement rights of economicstrikers. Here, the inclusion of the 30-day currency limita-tion would seem to run counter to the Board's rule as pre-scribed in Brooks, and it therefore constituted interference.restraint, and coercion of employees' rights in violation ofSection 8(a)( ) of the Act.Moreover. it would seem that requiring strikers to com-plete the form before they would be considered hb Respon-dent as making an unconditional offer to return to workshould be considered violative of that Section. That is tosay, it seems clear from the totality of the evidence that theUnion and the strikers intended, tollouing the consumma-tion of the collective-bargaining agreement on November19. that the strikers would apply for their old jobs as soonas possible and they did so on the morning of November 22.There is certainly no evidence that Respondent consideredthat there were any conditions attached to their offer toreturn to work.' Accordingly. for Respondent to impose acondition that the employees fill out a tfrm as a conditionprecedent to being considered as having made an uncondi-tional offer to return to work constitutes an unlawful inter-ference with the strikers' rights.'lHowever, contrary to the contention of counsel for theGeneral Counsel. I find no authority which would prohibitthe Respondent from inquiring whether a striker would ac-cept another position with the Company if it was offered(with the understanding that it could be a lower pa`ing jobthan the one he had before). The testimony in this case isconsistent that the employees understood that should theyaccept such lesser position, it would be temporary pendingan opening in their ormer position.'l In any event, the rec-ord shows that only two strikers (James Foster and RobbieJones) have returned to lower paying jobs, and there is noevidence that Respondent has otherwise deviated from therequirements of' Latll .That is to say, the Respondent hashired no striker replacements since November 19 and hasfilled all positions in the unit b recalling strikers whenstriker replacements leave Respondent's emplo.In sum, I find and conclude that the Respondent law fullsreplaced the economic strikers prior to their making an un-conditional offer to return to work. However. the Respon-dent imposed certain unlawful conditions respecting theirapplication, and admittedly did not consult with the Uliion11 (liet teslified that he assumed from the fcl that the trikers appearedat the gate. that the weere to come hack to workT2 hat is not to saN that Respondent ma\ not have legillmatelt requestedthe strikers Io ill out firms containing current ntormatlon respecting theiraddresses and telephone numbers for purpose of facilitating uture contact(Cf Elsing anuljcturing Co .209 NLtRB 1089 (1974) sev er. it i e identthat Respondent went much further than that in this caset See testimon? of Rohhie Jones and Daniel Pov ell Cf. Elslg rtanufiw-luring (, suprra at 1102, where the Administraiise L.aw Judge tatedThe benefit nrmall derlsed h an emploee Im agreeing io acceptanother jobh is a greater assurance orf hlaining reintrstellnenl irid aspeedier return to iork199 I)0E(ISIONS 01 NATIONAL. LABOR RELATIONS BOARD)concerning such conduct. in violation of Section 8(a) ). (3).and (5) of' the Act.'"Finally. the record presents an issue lr resolution pecu-liar to one striker. Prince Jackson. Jr. Jackson was one ofthe two employees assigned to the "clean-up office" classifi-cation prior to the strike. Plant Manager Steyaart testifiedthat the reason Jackson has not been reinstated is that theCompany discovered, during the strike, that the other man.Abraham Moran, was able to do both jobs (cleaning up theoffice, raking the leaves. mowing the grass. etc.). Steyaartfurther testified that if' the employees had not gone onstrike. both men would probably still be working for theCompany. In Lo. Angeles Chenictl Coniian.', 204 NLRB245 (1973). the Board held that a striker (Patino) was enti-tled to reinstatement since there was no evidence showingthat his job "would have been terminated if he had notgone out on strike ... [and] ...the record shows thereorganization was based primarily on considerations re-sulting from the strike." I therefore find and conclude thatJackson was entitled to reinstatement as of November 22.Upon the basis of' the foregoing findings of fact, andupon the entire record in the case. I make the following:CONCLUSIONO 01 LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By unlawfully refusing to reinstate its employee.Prince Jackson. Jr., as found herein. Respondent engaged inunfair labor practices within the meaning of Section 8(a)(3)and (I) of the Act.4. By conditioning reinstatement of strikers upon theirexecution of' a work application form, and by placing a timelimitation upon their application, in the manner aforesaidRespondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and (I) of the Act.5. By engaging in the aforesaid acts and conduct withoutnotice to or consultation with the Union as their strikerscollective-bargaining representative. Respondent engagedin unfair labor practices in violation of Section 8(a)(5) and(I ) of the Act.TlE REMmIl)YHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by unlawfully failing and refusing toreinstate Prince Jackson, Jr.. I will recommend that Re-spondent immediately offer him full reinstatment to his for-4 It is alleged in the complaint, and the General Counsel contends, thatthe form distributed bhy the Respondent to the strikers on November 22constituted an 'employment application." I disagree. It differs substantiallyfrom the regular employ ment applications utilized by Respondent (see G. C.Exhs 8 and 10) which contain various questions relating to the applicant'smarital status, physical history, criminal record education. past experienceor training. etc. None of these questions which are normally contained inemployment applications appear in the form distributed by Respondent onNovember 22.mrer position or, if that position no longer exists, to a sub-stantially equivalent position. without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings and other benefits sufferedbecause of Respondent's discrimination against him. Hisloss of earnings shall he computed as prescribed in F. W.Woolwori C'ompanlltv. 90 NLRB 289 (1950)., plus interest asset forth in lI.is Plumbing Hllealing C(o. 138 NLRB 716(1962). and Floritda Steel Corporation. 231 NLRB 651( 1977).1Upon the foregoing findings of fact, conclusions of law.and the entire record in the case, and pursuant to Section10(c) of the Act. I hereby issue the following recommended:ORDER'6The Respondent. Atlantic Creosoting Company. Inc., itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discriminating in regard to the hire or tenure of em-ployment or any term or condition of 'employment in orderto discourage membership in United Steelworkers of Amer-ica, AFL-CIO. or any other labor organization.(b) Unilaterally requiring striking employees to executeforms or documents containing time limitations upon theirapplication for reinstatement as a condition of their makingapplication for reinstatement to their former jobs or posi-tions.(c) Engaging in the conduct described in subparagraph(b) above, without notice to or consultation with the above-named Union.(d) In any like or related manner interfering with, re-straining or coercing its employees in the exercise of self-organization, to form, join. or assist United Steelworkers ofAmerica. AFL-CIO. or any other labor organization, tobargain collectively through representatives of their ownchoosing. and to engage in other concerted activities for thepurpose of collective bargaining or mutual aid or protec-tion, or to refrain from any or all such activities.2. Take the following affirmative action which is de-signed to effectuate the policies of the Act:(a) Offer to Prince Jackson. Jr.. immediate reinstatementto his former or a substantially equivalent position, withoutprejudice to his seniority or other rights previously enjoyed.and make him whole for any loss of pay he may have suf-fered by reason of the discrimination against him, in themanner described in "The Remedy" section of this deci-sion.(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-15 In accordance with the Board's decision in Florida Steel Corporatrion.supru, the current 7 percent rate of' interest still applies for periods prior toAugust 25. 1977. in which the "adjusted prime interest rate" as used by theInternal Revenue Service in calculating interest on tax pay ments 'was at least7 percent. See Warren L. Rose Casing. Inc. d/h/a V & W Castings 231NLRB 912 fn. 10(1977).16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.200 ATLANTIC CREOSOTING COMPANY, INC.roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and relevant to analyze the amount of backpay dueand the rights of employment under the terms of this rec-ommended order.(c) Post at its Savannah, Georgia, plant copies of thenotice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 10.1" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision.201